Citation Nr: 1007848	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  03-02 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to 
September 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran's claim was remanded 
in February 2005 and May 2006.  A video conference hearing 
was held in January 2007 before the undersigned Veterans Law 
Judge.  A transcript of the proceeding is of record.

In March 2007, the Board denied the Veteran's claim for an 
initial rating in excess of 20 percent for his service-
connected low back disorder, which was appealed to the United 
States Court of Appeals for Veterans Claims (Court).

In an order dated August 5, 2008, the Court vacated the 
Board's March 2007 decision, and remanded the case for 
additional development pursuant to the terms of a Joint 
Motion for Remand (JMR).  In December 2008, the Board 
remanded the claim to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C., for further evidentiary 
development.

The Board notes that the Veteran's statements of record 
provide conflicting reasons for his unemployability.  On a 
factual basis, based on all records in this case, the Board 
does not find that the Veteran has reasonably raised a claim 
of entitlement to a total disability rating based upon 
individual unemployability (TDIU).  See Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 
F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to 
TDIU is not a free-standing claim which must be pled with 
specificity).

The Veteran is advised that, if he deems his unemployability 
to be due to service-connected low back disability, that he 
is free to raise a claim of entitlement to TDIU at any time.



FINDING OF FACT

The evidence does not show that the Veteran's back disability 
limits the forward flexion of his thoracolumbar spine to 30 
degrees or less, results in severe limitation of lumbar spine 
motion, that there is favorable ankylosis of the entire 
thoracolumbar spine, that there is intervertebral disc 
syndrome (IVDS) with incapacitating episodes, or that there 
is any chronic neurologic manifestation of IVDS.  The 
evidence also does not show that the Veteran's disability is 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, or loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Finally, the evidence does not reflect 
evidence of IVDS which is severely disabling with recurring 
attacks and intermittent relief.


CONCLUSION OF LAW

A rating in excess of 20 percent for a low back disorder is 
not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (2002); 
38 C.F.R. § 4.71a, DCs 5299-5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The applicable rating criteria for IVDS were amended 
effective September 23, 2002.  67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002).  These changes were incorporated into 
subsequent changes to the rating criteria applicable to 
diseases and injuries of the spine under 38 C.F.R. § 4.71a, 
which are effective September 26, 2003. 68 Fed. Reg. 51,454 
(Aug. 27, 2003)(codified at 38 C.F.R. part 4).

The amendments renumber the diagnostic codes and create a 
general rating formula for rating diseases and injuries of 
the spine.  If a law or regulation changes during the course 
of a claim or an appeal, the version more favorable to the 
Veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the 
amendments discussed above have a specified effective date 
without provision for retroactive application, they may not 
be applied prior to the effective date.  As of that effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the Veteran.

The Board notes that the RO addressed the previous and 
amended criteria in its Supplemental Statements of the Case 
dated in February 2004 and October 2005.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
Veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).

Under the previous version of the rating criteria, in the 
initial January 2002 rating decision, the RO assigned a 20 
percent rating under DC 5295 for lumbosacral strain.  
38 C.F.R. § 4.71a (2003).

Thereafter, by an October 2005 rating decision, the RO 
recharacterized the Veteran's service connected low back 
disorder as 20 percent disabling under DCs 5299-5243, 
pertaining to IVDS.  DC 5299 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the Schedule, but are rated by analogy to similar 
disabilities under the Schedule.  See 38 C.F.R. §§ 4.20, 
4.27.

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a 20 percent evaluation when 
manifested by muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in the standing 
position.  The highest rating allowable under this diagnostic 
code, 40 percent, will be awarded with evidence of a listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2003).

The Board notes that other diagnostic codes provide for a 
rating greater than 20 percent.  However, there is no 
evidence of vertebral fracture, ankylosis of the spine, or 
ankylosis of the lumbar spine to warrant consideration of DCs 
5285, 5286, or 5289, respectively.  38 C.F.R. § 4.71a (2001); 
see Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

On this point, the Board observes that a February 2005 Board 
remand order requested a VA examiner to address whether the 
Veteran manifested ankylosis and, if so, whether such 
ankylosis was favorable or unfavorable.  VA defines ankylosis 
as fixation of a spinal segment.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5).  The March 2005 VA examination did not specifically 
address this finding, and the Veteran failed to report for VA 
examination in February 2009.  However, the Veteran does not 
allege ankylosis, and no reasonable interpretation of the 
medical findings, as a whole could result in a finding of 
ankylosis in this case.  As such, a higher rating under the 
old or new criteria pertaining to ankylosis is not for 
consideration.  There is no rational foundation to remand 
this case to the RO on this basis.

Although the Veteran's service connected low back disorder 
has not been evaluated under limitation of lumbar spine 
motion, it is noted that under the provisions of DC 5292, in 
effect before September 26, 2003, the highest rating 
allowable pursuant to this diagnostic code, 40 percent, will 
be awarded upon evidence of severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2003).

Similarly, the former provisions of DC 5293, in effect before 
September 23, 2002, provide criteria for evaluating IVDS.  
Under the former provisions of DC 5293, a 40 percent 
evaluation requires evidence of IVDS which is severely 
disabling with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, IVDS 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments include the changes 
made to the criteria used to evaluate IVDS, which had become 
effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The criteria for evaluating IVDS were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for IVDS was changed from 5293 to 5243.  
38 C.F.R. § 4.71a, DC 5243.

Specifically, the September 2002 IVDS changes which were 
incorporated into the September 2003 amendments stipulate 
that IVDS (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.

The Formula for Rating IVDS Based on Incapacitating Episodes 
provides that evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past twelve months will be rated as 20 percent 
disabling.  A 40 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  Note (1) to the Formula specifies that, for these 
purposes, an "incapacitating episode" is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243 (in effect from September 26, 
2003).

In addition, the amended regulations provide that DC 5235 
(vertebral fracture or dislocation), DC 5236 (sacroiliac 
injury and weakness), DC 5237 (lumbosacral or cervical 
strain), DC 5238 (spinal stenosis), DC 5239 
(spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), DC 
5243 (IVDS) are evaluated under the general rating formula 
for diseases and injuries of the spine (unless IVDS is rated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes).

According to the General Rating Formula for Diseases and 
Injuries of the Spine, the disability is assessed with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In pertinent part, a 40 
percent rating is awarded when forward flexion of the 
thoracolumbar spine is 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine.  If 
there is unfavorable ankylosis of the entire thoracolumbar 
spine, a 50 percent rating is in order.  38 C.F.R. § 4.71a, 
DCs 5235-5243 (in effect from September 26, 2003).

Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine states that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, will be evaluated separately, 
under an appropriate diagnostic code.  Note (2) sets forth 
the normal ranges of motion for the spine for purposes of 
disability evaluation.  (See also Plate V).  Specifically, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from September 
26, 2003).

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.  For the purpose of rating disability from 
arthritis, the cervical vertebrae, dorsal vertebrae, and 
lumbar vertebrae are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  
The lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  Id.

VA examination reports dated in December 2001, April 2003, 
and March 2005, as well as the January 2007 Travel Board 
hearing testimony, reflect the Veteran's complaints of 
constant low back pain, muscle spasm, and loss of motion.  On 
VA examination in December 2001, range of motion testing 
revealed forward flexion limited to 75 degrees due to pain, 
extension limited to 20 degrees due to pain, bilateral 
lateral flexion limited to 30 degrees due to pain, and 
bilateral rotation limited to 30 degrees due to pain.

On VA examination in April 2003, range of motion testing 
revealed forward flexion limited to 60 degrees due to pain, 
extension limited to 20 degrees due to pain, bilateral 
lateral flexion limited to 20 degrees due to pain, and 
bilateral rotation limited to 20 degrees due to pain.

On VA examination in March 2005, range of motion testing 
revealed forward flexion to approximately 30 degrees, 
extension limited to 20 degrees due to pain, bilateral 
lateral flexion to 30 degrees, right rotation to 30 degrees, 
and left rotation to 45 degrees.  The March 2005 VA 
examination report includes commentary by the examiner that 
the Veteran had poor concentration while performing range of 
motion testing, had some positive Waddel sign, and grossly 
positive straight leg raising while supine "indicating the 
patient may be faking some of these symptoms of straight leg 
raising, if not present during sitting, but present during 
the supine maneuvers."

The March 2005 VA examiner further noted objective findings 
of tenderness and spasms in the lower paraspinous regions, no 
neurologic problems, and 5/5 muscle strength.  The April 2003 
and March 2005 VA examination reports note that the Veteran 
reported missing time from work due to his back disorder; 
however, he had never been ordered by a physician to remain 
in bed and miss work during the previous twelve month period.  
The March 2005 examination report includes the diagnosis of 
back strain without evidence of intervertebral disc or 
radicular pathology.

VA outpatient treatment records reflect the Veteran's 
complaints of recurrent low back pain.  No chronic neurologic 
disorders are identified.  Chronologically, the Veteran's 
thoracolumbar spine was significant for the following 
orthopedic findings:

- normal range of motion (ROM) (March 2001);
- full ROM (June 2001); 
- denied musculoskeletal symptoms (June 2001);
- lower back pain with every movement but no 
gross deviation from midline, asymmetry or gross 
abnormality (August 2001);
- motion limited to 45 degrees due to pain 
(September 2001);
- forward flexion to 55 degrees, extension to 20 
degrees, right lateral - flexion to 15 degrees, 
left lateral flexion to 20 degrees, right 
rotation to 10 degrees, and left rotation to 15 
degrees (September 2001);
- normal ROM (October 2001);
- moderately tight paraspinals (October 2001);
- no abnormality of back other than lower 
thoracic back pain (January 2002);
- good ROM (February 2002);
- full ROM (March 2002);
- normal ROM (April 2002);
- within normal limits (WNL) (April 2002);
- reduced lumbar flexion (April 2002);
- back rotation and extension WNL (May 2002);
- moderate lumbar lordosis (August 2002);
- denial of musculoskeletal problems (September 
2002);
- ROM of spine unimpaired (April 2003);
- unremarkable examination (August 2003);
- ROM well maintained and able to reach shoes 
without discomfort (December 2003);
- no pain with flexion or extension (February 
2004);
- excessive lumbar lordosis, muscle spasm and ROM 
decreased 40 percent in all planes of motion 
(March 2004);
- low back pain resolved (May 2004);
- full ROM (October 2004); and
- full ROM (August 2005).

Thereafter, the Veteran's VA clinical records do not contain 
any significant findings related to the thoracolumbar spine.  
Notably, the Veteran failed to report for VA examination in 
February 2009.

A September 2001 magnetic resonance imaging (MRI) report 
revealed central anular tear at L4-L5.  The Veteran had 
otherwise normal lumbar spine studies upon MRI and X-ray 
testing until March 2005, when mild decrease in disc space at 
L5-S1 was noted on X-ray examination and mild degenerative 
disc disease of the facet joints in the lower lumbar area was 
noted.  Electromyography (EMG) studies in February 2002 and 
May 2007 were negative.

In addition to the VA examiner's comments in March 2005, the 
Veteran's VA clinical records are replete with references to 
the Veteran's questionable clinical presentation.  In August 
2001, a VA examiner commented that the Veteran was 
embellishing psychiatric symptoms.  In March 2002, a VA 
examiner commented that the Veteran displayed "chronic sxs 
of manipulativeness and malingering psychiatric sxs."

In April 2002, the Veteran was diagnosed with malingering 
during a VA inpatient admission.  VA examiners commented that 
the Veteran was "malingering for the purpose of procuring VA 
disability," and "as this patient's behavior within VA 
system becomes more and more bizarre and manipulative, there 
is growing suspicion that he is malingering - perhaps for 
financial gains through disability."  Another clinician 
commented that the Veteran was malingering for prescription 
medications and/or disability payments and/or lodging. 

Such a finding by a health care provider, which appears to 
have a well reasoned basis (based on a review of the evidence 
of record by the Board) provides highly probative evidence 
against the Veteran's claim.

For example, a September 2001 Physical Therapy Evaluation 
report notes that the Veteran was difficult to assess due to 
resistance of passive movements and inconsistencies 
throughout the evaluation.  In November 2001, the Veteran 
reported 9/10 pain but the examiner noted that the Veteran 
"does not display pain behavior at all."  In August 2002, 
the Veteran had complained of foot pain with all light 
touches, but the examiner noted that the Veteran did not 
flinch when his foot was touched while he was talking.  In 
March 2004, the Veteran was noted to have many complaints 
which did not follow a specific pattern.

Considering the previous rating criteria, the December 2001, 
April 2003, and March 2005 VA examination reports, as well as 
VA clinical records, do not describe the Veteran's low back 
disorder as severe.  There is no listing of the whole spine 
to the opposite side, there is no consistent marked 
limitation of forward bending in the standing position, there 
are no chronic postural abnormalities or ankylosis, there is 
no consistent loss of lateral motion with osteo-arthritic 
changes, and no severe limitation of lumbar spine motion.

Considering the amended rating criteria, the Veteran's 
disability does not meet the criteria for a 40 percent 
evaluation because the medical evidence does not show that 
his low back disorder is productive of ankylosis or forward 
flexion of the thoracolumbar spine to 30 degrees or less.

Although mild decrease in disc space at L5-S1 was noted upon 
examination in March 2005, the Veteran's range of motion 
findings throughout the entire appeal are significant only 
instances of forward flexion reduced to 45-55 degrees in 
September 2001, 75 degrees in December 2001, reduced lumbar 
flexion in April 2002, 60 degrees in April 2003, 
approximately 50 degrees in March 2004, and 30 degrees in 
March 2005.  Otherwise, the Veteran's range of motion was 
described as essentially normal in March 2001, June 2001, 
August 2001, October 2001, January 2002, February 2002, March 
2002, April 2002, May 2002, April 2003, August 2003, December 
2003, February 2004, October 2004 and August 2005.  There are 
no clinical findings since the VA examination in March 2005 
despite extensive VA clinical records.

Overall, the significant evidence cited above undermines the 
current evaluation; let alone providing for an increased 
evaluation under any of the applicable diagnostic criteria 
for any time during the appeal period.

The Board acknowledges that the Veteran had 30 degrees of 
forward flexion on examination in March 2005.  This could 
potentially support a higher rating under DC 5292 (severe 
limitation of lumbar spine motion) or the current General 
Rating Formula for Diseases and Injuries of the Spine 
(flexion limited to 30 degrees or less).  However, it is the 
responsibility of a rating specialist to interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture 
that accurately reflects the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2.

In March 2005, the VA examiner noted that the Veteran had 
poor concentration, had a positive Waddell sign and was 
deemed to be "faking" some symptoms.  The commentary 
regarding "faking" was based upon inconsistent straight leg 
raising test responses.  The positive Waddell sign is 
indicative of possible non-organic or psychological component 
to low back pain.  See Waddell, et al. "Nonorganic Physical 
Signs in Low-Back Pain"; Spine (Phila PA 1976); 1980 Mar-
Apr; 5(2): 117-125.  

In other words, the Board finds that the examination findings 
in March 2005 were questioned by the VA examiner himself.

Overall, the March 2005 finding of thoracolumbar flexion 
limited to 30 degrees is completely out of proportion and 
inconsistent with the numerous range of motion findings of 
record.  The other findings include lumbar flexion limited to 
45-55 degrees in September 2001, 75 degrees in December 2001, 
reduced lumbar flexion in April 2002, 60 degrees in April 
2003, approximately 50 degrees in March 2004, and 30 degrees 
in March 2005.  On 15 other occasions, the Veteran had no 
limitation of lumbar spine motion at all, and there are no 
clinical findings after March 2005.  In the context of this 
record, the single clinical finding in March 2005, which was 
questioned by the VA examiner, is an anomalous finding which 
is insufficient to support an award of an increased rating.

The Board further notes that the Veteran's VA outpatient 
treatment records are replete with questioning the validity 
of the Veteran's clinical presentation, showing findings of 
malingering for prescription medications and/or disability 
payments.  The Board finds that the isolated finding of 30 
degrees of forward flexion in March 2005 does not support a 
higher rating still, particularly given the extensive history 
of essentially normal ROM findings reported in the clinical 
records.  Thus, this evidence is of diminished probative 
value and does not support an increased rating to 40 percent 
disabling under the old or revised criteria.

Additionally, the record does not reflect any instances of 
incapacitating episodes of IVDS which required bed rest 
prescribed by a physician and treatment by a physician.  The 
Veteran has occasionally described radicular leg pain, but 
there is no diagnosis of chronic neurologic manifestations of 
IVDS.  The EMG reports of record are negative, and the VA 
examiner in March 2005 found no evidence of intervertebral 
disc or radicular pathology.  As reflected in VA clinical 
records, the Veteran has more than intermittent relief of his 
low back symptoms.

As such, the Board finds that a rating greater than 20 
percent is not warranted under either the prior rating 
criteria for IVDS which is severely disabling with recurring 
attacks and intermittent relief or the amended rating 
criteria for IVDS based on incapacitating episodes or by 
combining the chronic orthopedic and neurologic 
manifestations of IVDS.

In this regard, it is important to note that the Board finds 
the post-service medical records, as a whole, for reasons 
noted above, provides highly probative evidence against this 
claim, not only with regard to an increased evaluation, but 
with regarding to a finding that the current evaluation is 
warranted. 

Finally, the Board notes that consideration has been given to 
the Veteran's functional loss due to pain on motion, under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating 
codes potentially applicable to the Veteran's disability.  
DeLuca, 8 Vet. App. 202 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston, 10 Vet. App. at 85.  The Board finds 
that the effects of pain reasonably shown to be due to the 
Veteran's service-connected low back disorder are 
contemplated in the current 20 percent rating assigned to the 
condition.  There is no indication that pain, due to 
disability of the spine, has caused functional loss greater 
than that contemplated by the 20 percent evaluation assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  

The Board acknowledges inadequacies in VA examination 
regarding this issue, but notes that the Veteran's failure to 
report for VA examination in February 2009 prevented VA from 
obtaining any further evidence on this matter.  Furthermore, 
the Board must also note that there is no specific medical 
evidence of record that the Veteran's range of motion 
findings are significantly worse with repetitive use.  The VA 
clinical records showing reduced range of motion were taken 
during exacerbations of disability.

Accordingly, under both the previous and revised rating 
criteria, the examination reports and clinical records 
obtained by VA only provide evidence against this claim.

In so holding, the Board has considered the Veteran's 
descriptions of constant low back pain, muscle spasm, 
limitation of motion and activity limitations.  Clearly, the 
Veteran is competent to describe such symptomatology.  In 
determining whether the Veteran's allegations are credible, 
the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest).

In this case, the Veteran's VA clinical records are entirely 
inconsistent with his allegations of a greater level of 
lumbar spine disability.  On many indications, as delineated 
above, the Veteran's clinical findings have been entirely 
normal.  The medical personnel have questioned the Veteran's 
clinical presentations when he claimed to be symptomatic 
regarding several disabilities, which provides evidence 
tending to impeach the overall reliability of the Veteran's 
statements regarding the nature and extent of his disability.  
Overall, the Board places greater probative weight to the 
clinical findings of record as they are more reliable and 
consistent with the entire evidentiary record.  Based on the 
above evidence, the Board finds that a 20 percent rating is 
warranted during the entire period contemplated by this 
appeal; that is, from April 17, 2001.  Fenderson.

The Board is aware of the Veteran's complaints as to the 
effects of his service-connected disability on his activities 
of work and daily living.  In the Board's opinion, all 
aspects of the Veteran's thoracolumbar spine disability are 
encompassed in his 20 percent rating.  As the assigned 
schedular evaluation is adequate, there is no basis for 
extraschedular referral in this case.  See Thun v. Peake, 22 
Vet. App. 111, 114-15 (2008).  The Board further observes 
that there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disability at issue, that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for his thoracolumbar spine disability, under the old 
or new criteria, for any time during the appeal period.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Here, the Veteran is challenging the initial evaluation 
assigned following a grant of service connection.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, post-adjudicatory RO letters in October 2003 and 
June 2006 advised the Veteran of the types of evidence and/or 
information deemed necessary to substantiate his claim and 
the relative duties upon himself and VA in developing his 
claims.  He was specifically advised as to how VA determines 
disability ratings and effective date of awards.  Although 
additional notice was not required per Dingess, the RO 
provided additional notice to ensure complete development of 
the initial rating claim.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs, his VA clinical records, his Social Security records 
and those private records which the Veteran authorized the RO 
to obtain on his behalf.  There are no outstanding requests 
to obtain any additional private medical records for which 
the Veteran has identified and authorized VA to obtain on his 
behalf.

The Veteran was also afforded several VA examinations to 
evaluate the current severity of his thoracolumbar spine 
disability.  The parties to the JMR determined that an 
additional examination was necessary due to an inadequate VA 
examination, which failed to address all questions posed by 
the Board in a February 2005 examination request.  

In February 2009, the Veteran failed to report for VA 
examination.  In December 2009, the Veteran requested a 
rescheduling of his VA examination based upon the premise 
that he never received an examination notice.

The Court has applied a presumption of regularity to all 
manner of VA processes and procedures.  See Woods v. Gober, 
14 Vet. App. 214, 220 (2000).  Clear evidence is required to 
rebut the presumption of regularity.  Id.  See also Baldwin 
v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 
Vet. App. 271 (1994).

The record reflects that the February 2, 2009 notice of 
examination was sent to the Veteran's current address of 
record, and was not returned as undeliverable.  There is no 
clear evidence of record indicating that the February 2, 2009 
notice letter was subject to irregular mailing practices.  
Other than the alleged non-receipt of the examination notice, 
the Veteran has not otherwise alleged any good cause for 
missing his VA examination.

A claimant has a duty to report for VA examination, and must 
accept the legal consequences for failing to report for good 
cause.  Turk v. Peake, 21 Vet. App. 565, 567 (2008).  In an 
original compensation claim, the consequences for failing to 
report of VA examination requires that the claim be 
adjudicated based upon the evidence of record.  38 C.F.R. 
§ 3.655(b).  In this case, the Board finds that the Veteran 
received adequate notice of his VA examination, that his 
statement that he did not receive notice of this examination 
report is factually inaccurate, and that he failed to report 
without good cause.  Based on a history of factual inaccurate 
statements to his examiners, as cited above, the Board does 
not believe the Veteran's explanation as to why he did not 
attend the VA examination. 

As a result of the Veteran's failure to report, any 
inadequacy of prior VA examinations are rendered moot and the 
claim must be adjudicated based upon the evidence of record.  
38 C.F.R. § 3.655(b); Turk, 21 Vet. App. 565 (2008).  
Furthermore, the Veteran has frustrated the Board's attempt 
to obtain compliance with the terms of the February 2005 
remand and complete compliance has been rendered impossible.  
Thus, there is no violation of the previous remand orders 
which can be remediated.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  In short, no further attempt to examine the 
Veteran is warranted.  This is particularly true in light of 
the long history of this case, as cite above.  Additional 
examinations will not provide a basis to grant this claim. 

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

An evaluation in excess of 20 percent for a low back disorder 
is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


